Affirmed; Opinion Filed July 23, 2015.




                                                              In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                        No. 05-14-01019-CV

              FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants
                                      V.
              HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                                  On Appeal from the 429th Judicial District Court
                                               Collin County, Texas
                                      Trial Court Cause No. 429-04867-2012

                                            MEMORANDUM OPINION
                                         Before Justices Bridges, Lang, and Schenck
                                                  Opinion by Justice Lang

           Hazwiperi Jackie Gumbodete and Jose Anaya (“appellees” or “plaintiffs”) filed this

lawsuit in the trial court below against Feysal Ayati-Ghaffari and Irana Hagnazari (“appellants”

or “defendants”) seeking damages for loss of personal property allegedly caused by appellants.

After considering appellees’ motion for summary judgment, the trial court signed a “Final

Summary Judgment” granting appellees’ motion and awarding them $41,804 in actual damages,

$7,287.50 in attorney’s fees, and $3,719.12 in prejudgment interest and other fees and costs

against Ayati-Ghaffari.1

           Proceeding pro se on appeal, Ayati-Ghaffari asserts seventeen issues, which we describe

below. We decide against Ayati-Ghaffari on all issues. The trial court’s judgment is affirmed.

   1
       Hagnazari has not filed a brief in this Court.
Because the law to be applied in this case is well settled, we issue this memorandum opinion.

See TEX. R. APP. P. 47.2(a), 47.4.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The parties do not dispute that on approximately October 5, 2009, Ayati-Ghaffari, as

“landlord,” and Gumbodete, as “tenant,” executed a one-year written residential lease for certain

real property in Plano, Texas (the “Premises”). Gumbodete and Anaya resided at the Premises

for the lease term and continued to reside there for several months after the lease expired.

       This case was filed by plaintiffs on December 27, 2012. In their petition, plaintiffs stated

that on approximately December 27, 2010, a fire “severely damaged the Premises” and “made it

impossible” for them to continue to reside at that location. According to plaintiffs, due to the

condition of the Premises, they “were unable to gain access to most of their possessions” and

“were only able to take a few items of personal property with them when they moved

temporarily into a hotel.” Additionally, plaintiffs contended as follows:

               Since they were not able to move their possessions from the Premises, the
       Plaintiffs requested on several occasions that the Defendants waterproof the
       Premises as soon as possible. Defendant Ayati represented to the Plaintiffs that
       their personal property would be secured and protected. Despite these
       representations, Defendants wholly failed to secure and waterproof the Premises.
               In early January 2011, substantial rainfall occurred at the Premises. Since
       the Defendants had failed to secure and waterproof the Premises, many items of
       personal property belonging to the Plaintiffs were damaged or destroyed by
       exposure to the rain and cold.

       Plaintiffs asserted claims for (1) violation of the Texas Deceptive Trade Practices Act

(“DTPA”), see TEX. BUS. & COM. CODE ANN. §§ 17.41–17.63 (West 2011); (2) negligence; and

(3) breach of contract. Also, plaintiffs requested attorney’s fees pursuant to the DTPA and Texas

Civil Practice and Remedies Code section 38.001. See id. § 17.50 (providing for recovery of

attorney’s fees in DTPA actions); TEX. CIV. PRAC. & REM. CODE ANN. § 38.001 (West 2015)

(providing for recovery of attorney’s fees respecting breach of contract claims).

                                                –2–
           Defendants, proceeding pro se, filed separate answers in which they asserted general

denials and several affirmative defenses not relevant to this appeal. Additionally, Ayati-Ghaffari

asserted several counterclaims against plaintiffs. Those counterclaims stated in part (1) “Non-

Paying-RENTER made them TRESSPASSERS [sic] (Breach-of-Contract together with

ExParte)”; (2) “Lack of PROOF-of-OWNERSHIP created their problems, that’s why the

Defendants are becoming COUNTER-PLAINTIFFS because economic damages over

$300,000.00, plaintiff’s Fraudulent-Activities and their misrepresentations,”; and (3) “AGENCY

and RESPONDEAT SUPERIOR: Whenever in this petition it is alleged that the Plaintiffs did

any act or thing, it is meant that Plaintiffs themselves and their accessory agents Westerburg &

Thornton, P.C. and Foremost Insurance Group servants, employees or representatives did such

act or things. . . . [Plaintiffs or their agents] knowingly/intentionally refused to notify the

Defendants 30 days before filing this lawsuit of 12/27/2012 accordingly, under Tex. Civ. Prac. &

Rem. Code Ann. 38.001et seq., defendants are entitled to recover the amount of defendant’s

valid claim and costs under the contract with plaintiffs and the EXPARTE FOREMOST

INSURANCE GROUP.” (emphasis original). 2

           On March 21, 2014, plaintiffs filed a motion for summary judgment. Plaintiffs contended

in part they were entitled to summary judgment because “no genuine issue of material fact exists

regarding Plaintiffs’ causes of action.”                        Additionally, plaintiffs asserted specific arguments

respecting their entitlement to summary judgment on their breach of contract and DTPA claims.

Attached to plaintiffs’ motion were a copy of the written lease described above and affidavits of

Gumbodete and plaintiffs’ counsel. Gumbodete’s affidavit included an exhibit listing the “items

of personal property” allegedly damaged.

      2
        In addition to asserting the above-described counterclaims against plaintiffs, Ayati-Ghaffari named Foremost Lloyds of Texas (“Lloyds”)
as a third party defendant and asserted the same counterclaims against Lloyds. Prior to the judgment complained of, the trial court signed (1) a
November 7, 2013 order dismissing those claims against Lloyds with prejudice and (2) a January 8, 2014 order severing those claims from all
other pending claims in this case.



                                                                     –3–
           In his response to plaintiffs’ motion for summary judgment, Ayati-Ghaffari asserted, in

part, an objection to plaintiffs’ summary judgment evidence on the grounds that the exhibit

attached to Gumbodete’s affidavit (1) was “Internet-generated,” (2) lacked “any proof-of-

purchase,” and (3) “would not be admissible at trial.” Attached to Ayati-Ghaffari’s summary

judgment response was an affidavit of Rebecca Cucovatz, a real estate broker, in which Cucovatz

stated she wrote the lease executed by Gumbodete and Ayati-Ghaffari described above.

           Plaintiffs filed a reply to Ayati-Ghaffari’s summary judgment response in which they

contended in part the trial court “should sign a final summary judgment in favor of Plaintiffs and

against Defendant disposing of all parties and causes of action in this case” because “[t]he

pleadings and the evidence before [the trial court] authorize such a ruling.”                                               Specifically,

plaintiffs argued in part (1) the evidence attached to the motion for summary judgment set forth

all facts necessary to show their entitlement to the requested relief and (2) defendants failed to

raise any issue of material fact.

           Several days later, Ayati-Ghaffari filed a document titled “Motion for No-Evidence

Summary Judgment Plaintiff’s Reply to Irelevant [sic] Defendant’s Response.” In that motion,

Ayati-Ghaffari specifically moved for no-evidence summary judgment as to plaintiffs’ causes of

action. Further, Ayati-Ghaffari stated in part (1) “[d]efendant waives all causes of action and

relief not requested in this motion” and (2) “defendants asks [sic] the court to grant this motion

and sign an order for a final summary judgment.”

           The trial court considered plaintiffs’ motion for summary judgment “by submission.”3

The “Final Summary Judgment” described above is dated June 11, 2014, and states in part, (1)

“[a]fter considering the parties’ motions, responses, evidence, objections to evidence, pleadings

and arguments of counsel, this Court is of the opinion that Plaintiffs’ motion should be granted”

   3
       The appellate record does not contain a reporter’s record of a hearing on plaintiffs’ motion for summary judgment.



                                                                     –4–
and (2) “[t]his judgment finally disposes of all parties and claims and is an appealable

judgment.”

          Ayati-Ghaffari filed a June 26, 2014 “Motion for New Trial” in which he, inter alia,

restated his arguments described above. Ayati-Ghaffari’s motion for new trial was denied by the

trial court. This appeal timely followed.

                              II. ISSUES ASSERTED ON APPEAL

                            A. Standard of Review and Applicable Law

          We review the grant of summary judgment de novo. See, e.g., Spicer v. Tex. Workforce

Comm’n, 430 S.W.3d 526, 532 (Tex. App.—Dallas 2014, no pet.) (citing Travelers Ins. Co. v.

Joachim, 315 S.W.3d 860, 862 (Tex. 2010)). Summary judgment is proper when there are no

genuine issues of material fact and the movant is entitled to judgment as a matter of law. Id.

(citing TEX. R. CIV. P. 166a(c); Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex.

1985)).

          “We construe liberally pro se pleadings and briefs; however, we hold pro se litigants to

the same standards as licensed attorneys and require them to comply with applicable laws and

rules of procedure.” Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas

2012, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978)). “To

do otherwise would give a pro se litigant an unfair advantage over a litigant who is represented

by counsel.” Id. Pursuant to rule 38.1(i) of the Texas Rules of Appellate Procedure, an

appellant’s brief “must contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(i); accord Cruz v.

Van Sickle, 452 S.W.3d 503, 511 (Tex. App.—Dallas 2014, no pet.). “Appellant has the burden

to present and discuss his assertions of error in compliance with the appellate briefing rules.”

Cruz, 452 S.W.3d at 511. “We have no duty, or even right, to perform an independent review of

                                                –5–
the record and applicable law to determine whether there was error.” Id. “When a party fails to

adequately brief a complaint, he waives the issue on appeal.” Washington, 362 S.W.3d at 854–

55. “Bare assertions of error, without argument or authority, waive error.” Id. at 854 (citing

Sullivan v. Bickel & Brewer, 943 S.W.2d 477, 486 (Tex. App.—Dallas 1995, writ denied);

Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994)).

                                          B. Analysis

       We quote Ayati-Ghaffari’s seventeen issues on appeal as follows:

       Issue 1: The evidence does not support the final summary judgment to questions
       about violations of the DTPA, negligence, and questions about breach of contract.

       Issue 2: The trial court should not have submitted a general damage issue; instead,
       it should have submitted defendant’s requested question regarding the separate
       items of damages.

       Issue 3: The trial court should not have rendered judgment against defendant for
       cumulative damages for concurrent causes of actions arising out of the same acts.

       Issue 4: 4/16/2014 defendant filed Special exceptions for the errors be amended in
       her summary judgment filed on 3/21/2014, and plaintiff never did amended.

       Issue 5. DTPA requires 60 days Fair Notice, plaintiff violated, defect cannot be
       cured

       Issue 6. DTPA requires of inspection, there are no item exist to inspect $0.00, no
       jurisdiction for level 2 claim must be over $50,000.00, fabricated jurisdiction.

       Issue 7. There are plenty genuine issues of material facts exist, such as date of
       loss and amount of real damages (internet generated list is not admissible),
       falsified affidavit.

       Issue 8. 10/5/2010 Holdover started, and plaintiffs could not afford to pay the
       rent, eviction and 30 days notice provided by landlord/defendant. Evicted plaintiff
       12/29/2010, had no down payment and ability to purchase a home.

       Issue 9. 12/29/2010 Church furnished a U-Haul-Truck and moved out, without
       any forwarding address, public storage, and hotel receipts does not exist,
       (dishonesty).

       Issue 10. Clerk’s duty to give notice. mail that the court signed a judgment
       violated

                                              –6–
       Issue 11. Defendant in his response to plaintiff’s summary judgment asked for
       hearing and he did not get 21 day notice to have a hearing, final judgment in
       absentia.

       Issue 12. Judge. 5/28/2014 defendant filed motion to disqualify. Vindictive final
       sj

       Issue 13. One-final-judgment rule. This final judgment of unknown date signed.

       Issue 14. Abandonment. Past two (2) years defendants made many trips to the
       courthouse and many Written Motions made, the plaintiff never made any Written
       motion/Response/Amend Special Exceptions, or any Discovery, the agreed
       motion to continuance to cancel the First jury trial of 11/4/2013 was to complete
       the Discovery, and plaintiff never started the discovery, But; on 3/21/2014
       Summary-Judgment & rewarded. HOW?

       Issue 15. The second defendant never got served in this lawsuit.

       Issue 16. Order or Judgment. If the trial court denies the motion for JNOV, it
       should sign an order denying the motion.

       Issue 17. DTPA Tex. Bus. & Com. Code Section 17.43 33, 38, 43 and Section
       17.45(5) require written contract to specify the job need to be done, deadline,
       consideration, time, place, and the amount of money to do the job. There is no
       such a contract exist to perform in January 2011 between parties.

       Appellees contend in part that Ayati-Ghaffari “has waived all of his issues or points of

error by failing to comply with the briefing requirements of the Texas Rules of Appellate

Procedure.” Further, appellees contend “[i]f this Court determines that Appellant did not waive

all of his errors due to his briefing issues, none of Appellant’s issues or arguments justifies

reversal of the Trial Court’s decision to grant Appellees’ motion for summary judgment.”

       In the section of his appellate brief titled “Argument,” Ayati-Ghaffari addresses only his

first issue. Further, to the extent the section of his appellate brief titled “Summary of the

Argument” can be construed to assert arguments pertaining to some of his other issues, he

includes no citations to authority or to the record respecting those arguments. Accordingly, we

conclude Ayati-Ghaffari’s second through seventeenth issues present nothing for this Court’s




                                              –7–
review. See TEX. R. APP. P. 38.1(i). We decide against Ayati-Ghaffari on his second through

seventeenth issues.

       We construe Ayati-Ghaffari’s first issue as a challenge to the legal and factual sufficiency

of the evidence to support the trial court’s summary judgment as to plaintiffs’ claims for breach

of contract, negligence, and violation of the DTPA. Specifically, Ayati-Ghaffari contends (1)

“[t]he entire argument under the legal and factual sufficiency challenges hangs on Gumbodete’s

credibility” and (2) “plaintiff’s falsified affidavit is inconsistent” and “should be disregarded as a

matter of law.” (emphasis original). In support of his argument, Ayati-Ghaffari cites Missouri

Pacific Railway Co. v. Somers, 14 S.W. 779, 780 (Tex. 1890), for the following assertion: “The

Supreme Court has permitted the credibility of a party to be questioned on appeal when the

plaintiff’s falsifying affidavit is inconsistent and is contradicted by disinterested witnesses.”

       “Objections that statements of an interested witness are not clear, positive, direct,

credible, and free from contradiction raise defects in form.” Four D Constr., Inc. v. Util. &

Envtl. Servs., Inc., No. 05-12-00068-CV, 2013 WL 2563785, at *2 (Tex. App.—Dallas June 7,

2013, no pet.) (mem. op.) (citing S & I Mgmt., Inc. v. Sungju Choi, 331 S.W.3d 849, 855 (Tex.

App.—Dallas 2011, no pet.)). A party must object in the trial court and obtain a ruling from the

trial judge to preserve a complaint about the form of summary judgment evidence. See, e.g.,

Nat’l Health Res. Corp. v. TBF Fin., LLC, 429 S.W.3d 125, 129 (Tex. App.—Dallas 2014, no

pet.). As described above, the record shows Ayati-Ghaffari objected to Gumbodete’s affidavit in

question on the grounds that the exhibit attached to that affidavit was “Internet-generated,”

lacked “any proof-of-purchase,” and “would not be admissible at trial.” Ayati-Ghaffari cites no

portion of the record, and we have found none, showing he asserted a complaint in the trial court

that Gumbodete’s affidavit was not credible because it was “inconsistent.” On this record, we




                                                 –8–
conclude Ayati-Ghaffari’s appellate complaint respecting Gumbodete’s affidavit presents

nothing for this Court’s review. See id.

       We decide against Ayati-Ghaffari on his first issue.

                                      III. CONCLUSION

       We decide Ayati-Ghaffari’s seventeen issues against him. The trial court’s judgment is

affirmed.

                                                    / Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE




141019F.P05




                                              –9–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FEYSAL AYATI-GHAFFARI AND                              On Appeal from the 429th Judicial District
IRANA HAGNAZARI, Appellants                            Court, Collin County, Texas
                                                       Trial Court Cause No. 429-04867-2012.
No. 05-14-01019-CV         V.                          Opinion delivered by Justice Lang, Justices
                                                       Bridges and Schenck participating.
HAZAWIPERI JACKIE GUMBODETE
AND JOSE ANAYA, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellees Hazawiperi Jackie Gumbodete and Jose Anaya recover
their costs of this appeal from appellant Feysal Ayati-Ghaffari.


Judgment entered this 23rd day of July, 2015.




                                                –10–